            Case 1:20-cv-05133-JPO Document 29 Filed 05/28/21 Page 1 of 1

                     EUSTACE, PREZIOSO & YAPCHANYK
                                          ATTORNEYS AT LAW
                                          55 Water Street x 28th Floor
EDWARD M. EUSTACE                                                                                MICHAEL S. MUNGER
RICHARD C. PREZIOSO                          New York, NY 10041                                  HILLARY A. FRAENKEL
CHRISTOPHER M. YAPCHANYK                     TEL (212) 612-4200                                  BHAVLEEN K. SABHARWAL
LAUREN S. YANG                                                                                   PETER T. MENSCHING
                                             FAX (212) 612-4284                                  JUSTIN V. BUSCHER
                                                                                                 VACH VIVACHARAWONGSE
PAUL A. TUMBLESON               Not a Partnership or Professional Corporation                    CLAUDE E. LAROCHE
REGINE DELY-LAZARD                Employees of ACE American Insurance Company, a Chubb Company   THOMAS J. HENNESSEY
MAUREEN E. PEKNIC
ANTHONY J. TOMARI                                                                                OF COUNSEL
THOMAS B. FERRIS      Request denied. The pre-settlement conference                              ALAN J. HARRIS
TERENCE H. DeMARZO    will not be a substantive discussion but rather                            BRENDAN HENNESSY
ROBERT M. MAZZEI                                                                                 JONATHAN E. HILL
ROBERT M. MICHELL     one focusing on advance planning and                                       MICHELLE GRAMLICH
MILES A. LINEFSKY     procedures. My Deputy Clerk will coordinate                                MITCHELL A. GREENE
DANIEL P. ROCCO
                      with the parties to set a date for the actual
                      settlement conference that is after the
                      referenced deposition.      May 27, 2021

  Hon. Robert W. Lehrburger
  Magistrate Judge
  United States District Court        5/28/2021
  Southern District of New York
  500 Pearl Street
  New York, New York 10007

          Re:    LORENZO v. MTA-Metro-North Railroad
                 United States District Court, Southern District of New York
                 Civil Action Case No. 20-cv-05133

  Dear Judge Lehrburger:

           I hope this letter finds you well. I write on behalf of all parties to the above matter to
  respectfully request an adjournment of the pre-settlement conference recently scheduled to take
  place June 9, 2021. The parties have recently scheduled the deposition of third-party defendant
  335 MADISON AVENUE LLC to take place on June 29, 2021, and we believe it would benefit
  all parties and the settlement proceedings to have that testimony on the record prior to attempting
  to resolve this matter.

        Should you have any questions, please do not hesitate to contact me at your earliest
  convenience. Thank you for your attention to this matter.

                                                         Respectfully submitted,
                                                         EUSTACE, PREZIOSO & YAPCHANYK


                                                         Miles A. Linefsky
  MAL:mal
  cc:  Steven L. Barkan, P.C.
       Alan Muraidekh, Esq.
                                                                                                         5/28/2021
